Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00991-CV

                     IN THE INTEREST OF K.N.J. and K.J., Children

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00515
                          Honorable Richard Price, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant in relation to this
appeal because she qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED May 8, 2019.


                                               _____________________________
                                               Sandee Bryan Marion, Chief Justice